TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-
02-00313-CV



In re Joenica Weidknecht, Chasity Ballard, Tiffany Lopez, Dana Randle,
Rachel Villanueva, Kemisha Tyson and Melanie Duncan






ORIGINAL PROCEEDING FROM TRAVIS COUNTY



PER CURIAM
	Relators Joenica Weidknecht, Chasity Ballard, Tiffany Lopez, Dana Randle, Rachel
Villanueva, Kemisha Tyson and Melanie Duncan have filed a petition for writ of mandamus seeking
relief from an order granting a plea in abatement pending arbitration.  We deny relators' petition for
writ of mandamus.  See Tex. R. App. P. 52.8(a).

Before Chief Justice Aboussie, Justices B. A. Smith and Yeakel
Filed:   June 5, 2002
Do Not Publish